Citation Nr: 1001142	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 2004 rating decision, which assigned less than a 
schedular total (100 percent) evaluation for bilateral 
hearing loss prior to October 28, 2003.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The Veteran had active service from November 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In December 2007, the Board remanded the case for further 
action.  The RO returned the case to the Board without the 
requested action.  

In November 2008, the Board remanded the case so the agency 
of original jurisdiction (AOJ) could provide the claimant 
with the proper notice as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  The correct notice was sent 
to the claimant in March 2009.  The claims were readjudicated 
by way of a supplemental statement of the case (SSOC) issued 
in August 2009.  In as much as the required development has 
been completed, the case has been returned to the Board to 
complete its review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim was received on October 28, 2003.  

2.  The Veteran's service-connected bilateral hearing loss 
was not manifested by a pure tone threshold average of 107.5 
decibels in the right ear (numeric designation XI) and a pure 
tone threshold average of 110 decibels in the left ear 
(numeric designation XI) prior to October 28, 2003.  

3.  The Veteran did not have a service connected disability 
that was continuously rated totally disabling for a period of 
10 or more years immediately preceding his death in March 
2005.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a finding of clear and 
unmistakable error (CUE) in a March 2004 rating decision, 
which assigned less than a schedular total (100 percent) 
evaluation for bilateral hearing loss prior to October 28, 
2003.  38 C.F.R. §§ 3.105, 4.25, 4.85, and Code 6100 (2009).  

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A.§§ 1318, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.22 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in March 2009.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of her claims and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2009.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The appellant has withdrawn her request for a 
hearing.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

The Veteran died in March 2005, at age 82.  The death 
certificate lists the immediate cause of death as ventricular 
fibrillation, due to acute myocardial infarction, due to 
coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were listed as stroke secondary to anoxic brain damage.  

At the time of the Veteran's death, Service connection was in 
effect for a bilateral hearing loss.  It was rated as 
noncompensable from February 1989, 10 percent disabling from 
March 2001, and 100 percent disabling from October 2003.  He 
was found to be entitled to special monthly compensation 
based on bilateral deafness.  The only other disability for 
which service connection was in effect was an anxiety 
reaction, rated at 30 percent from 1951.  

It is not contended, nor does the evidence show that either 
of the Veteran's service-connected disabilities caused his 
death or contributed to cause death.  Service connection for 
the cause of the Veteran's death was denied by the RO in a 
July 2005 rating decision.  The claimant did not appeal that 
determination.  

The July 2005 rating decision also denied dependency and 
indemnity compensation under the provisions of 38 U.S.C. 
§ 1318.  The claimant, the widow of the Veteran, did appeal 
that determination.  She contends that the Veteran should 
have been rated as 100 percent disabled from 1989.  

Dependency and Indemnity Compensation Under 38 U.S.C.A. 
§ 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of non-service connected causes, if the 
veteran's death was not the result of his own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  

The Veteran was separated from service in December 1945.  
Service connection was granted for a bilateral hearing loss 
rated as noncompensable from February 1989, 10 percent 
disabling from March 2001, and 100 percent disabling from 
October 2003.  The only other disability for which service 
connection was in effect was an anxiety reaction, rated at 30 
percent from 1951.  The Veteran died in March 2005.  
Accordingly, there are no service connected disabilities that 
were rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding the Veteran's 
death, nor any that were continuously rated totally disabling 
for a period of not less than five years from the date of his 
discharge from active duty. Additionally, the Veteran was not 
a former prisoner of war.

Furthermore, the Board notes that the appellant's claim for 
benefits under 38 U.S.C.A. § 1318 was filed in April 2005.  
The case, therefore, is controlled by the current provisions 
of 38 C.F.R. § 3.22, which restrict DIC benefits to cases 
where the Veteran, during his lifetime, had established a 
right to receive total service connected disability 
compensation from VA for a period of time required by 
38 U.S.C.A. § 1318 or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  38 C.F.R. § 3.22; 65 Fed. Reg. 3388 (Jan. 
21, 2000).  This amendment excludes the theory of 
"hypothetical entitlement" for establishing DIC benefits.  
Id; See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  
That is, under the applicable law and regulations, the only 
basis for DIC benefits available to the appellant would be if 
there was CUE in a prior adjudication, such that the Veteran 
should have been rated at 100 percent for 10 years prior to 
his death.  The appellant claims that such CUE indeed 
occurred.  

Whether There was Clear and Unmistakable Error (CUE) in a 
March 2004 Rating Decision, Which Assigned Less Than a 
Schedular Total (100 Percent) Evaluation for Bilateral 
Hearing Loss Prior to October 28, 2003

Where the evidence establishes clear and unmistakable error 
in a prior RO decision, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  Such reversal is 
effective as of the date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. §§ 3.105(a), 3.400(k) 
(2009).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The claims file contains extensive VA clinical records.  In 
April 1979, the Veteran was primarily seen for nervous 
complaints.  He reported trouble with his ears since service, 
and believed that his right ear was getting worse.  He also 
complained of constant tinnitus.  On the authorized VA 
audiologic evaluation in May 1979, pure tone thresholds, in 
decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
Average
RIGHT
50
45
40
50
60
49
LEFT
45
35
25
45
50
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  These audiologic results produce a 
numeric designation of "I" for the right ear and "I" for 
the left ear.  When this numeric designation is applied to 
the rating criteria, the result is a noncompensable rating.  
38 C.F.R. Part 4, including § 4.85, and Code 6100 (2009).  
The Veteran's ears were noted to appear unusual.  
Tympanograms were flat, without pressure peaks.  No reflexes 
could be elicited in either ear.  The assessment was a 
bilateral mixed type hearing loss with a large conductive 
component.  The loss was moderate to severe in the right ear 
and mild to moderate in the left ear.  Speech discrimination 
was good.  

In September 1979, the Veteran claimed that his service-
connected disability was worse and requested an increased 
rating.  The only disability for which service connection had 
been established was his anxiety reaction.  There was no 
claim of a hearing loss.  In a November 1979 rating decision, 
the RO continued the 30 percent rating for the service-
connected nervous condition.  

In February 1989, the Veteran wrote that he wished to reopen 
his "service-connected claim on nerves and hearing to 
establish a higher % of disability."  VA clinical notes, 
beginning in 1979, were added to the file.  A January 1980 
note from the Ear, Nose, and Throat (ENT) clinic recited a 
history of ear infections.  Examination disclosed dry 
retracted adhesed middle ears and signs of previous 
infections.  In 1982, it was noted that the Veteran was hard 
of hearing and had a ruptured right ear drum.  He had a heart 
attack in 1983 and subsequent notes, through 1989, addressed 
his heart disease, without significant information on his 
hearing loss.  In March 1989, the RO found that no change was 
warranted in the 30 percent rating for the service-connected 
nervous condition.  Neither the rating decision nor the 
notice letter addressed the Veteran's hearing loss.  The 
Veteran did not submit a notice of disagreement.  

In Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006), 
the United States Court of Appeals for the Federal Circuit 
held that where a veteran files more than one claim with the 
RO at the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  The claimant's remedy 
was either to file a timely direct appeal or to file a CUE 
claim concerning the rating decision that implicitly denied 
the claim.  Here, the Veteran's widow has brought a CUE 
claim.  

But, the Board finds no error in the 1989 denial of service 
connection for a hearing loss.  At the time of the March 1989 
rating decision, there was evidence of a hearing loss and the 
Veteran had told examiners that he was troubled by it since 
service.  However, the Veteran's comments were reported to 
the medical personnel.  He did not give any certified 
statements as to a continuity of symptomatology.  Cf. 
38 C.F.R. § 3.200 (2009).  Nor was there any medical opinion 
linking the hearing loss to service.  The RO had to weigh the 
evidence.  While the appellant may disagree with how the RO 
weighed the evidence, we cannot say that it was CUE to deny 
service connection for a hearing loss.  Further, even if 
service connection for a hearing loss had been granted, the 
only audiometric evidence of record was the 1979 test, which 
indicated a noncompensable rating.  Therefore, under the 
record at the time, there was no CUE in the denial of a 
compensable rating and certainly no CUE in the denial of a 
100 percent rating for the hearing loss.  

On October 28, 2003, the RO received the Veteran's claim for 
benefits based on his hearing loss.  In March 2004, the RO 
granted service connection.  Contrary to the case law, it 
deemed the claim open from 1989 and granted service 
connection from February 1989 with a noncompensable rating 
and a 100 percent rating from the date the claim was 
received, in October 2003.  The RO subsequently granted a 10 
percent rating based on an audiometric examination in March 
2001.  

The Board has reviewed the audiometric examinations of 
record.  A private audiometric examination in September 1993 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
75
100

105
93.33
Left
70
75

80
75

Speech audiometry revealed speech recognition ability of 52 
percent correct in the right ear and 76 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "VIII" for the right ear and "V" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a 30 percent rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100.  When 
combined with the 30 percent rating for the service-connected 
anxiety reaction, the combined rating would be 50 percent.  
38 C.F.R. § 4.25.  

The notes of private physician M. A. H., M.D., reflect an 
audiometric examination in June 1997.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
95
90
105
110
100
Left
70
80

85
78.33

Speech audiometry was not reported.  These audiologic results 
produce a numeric designation of "X" for the right ear and 
"VII" for the left ear.  When this numeric designation is 
applied to the rating criteria, the result is a 60 percent 
rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100.  
When combined with the 30 percent rating for the service-
connected anxiety reaction, the combined rating would be 70 
percent.  38 C.F.R. § 4.25.  

A private audiometric examination in March 2001 showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
90
900

120
100
Left
80
85

105
90

Speech audiometry revealed speech recognition ability of 68 
percent correct in the right ear and 92 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "VII" for the right ear and "III" for the 
left ear.  When this numeric designation is applied to the 
rating criteria, the result is a 20 percent rating.  38 
C.F.R. Part 4, including § 4.85, and Code 6100.  When 
combined with the 30 percent rating for the service-connected 
anxiety reaction, the combined rating would be 40 percent.  
38 C.F.R. § 4.25.  

On the authorized VA audiological evaluation, in December 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
100
110
110
110
107.5
Left
110
110
110
110
110

Speech audiometry could not be obtained due to the severity 
of the Veteran's hearing loss.  These audiologic results 
produce a numeric designation of "XI" for the right ear and 
"XI" for the left ear.  When this numeric designation is 
applied to the rating criteria, the result is a 100 percent 
rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100.  

Conclusion

While the appellant may feel that the Veteran should have 
been rated as 100 percent disabled by his service-connected 
disabilities, for at least 10 years prior to his death, the 
medical reports and records provide a preponderance of 
evidence showing that there was no CUE in the RO decisions 
not to assign 100 percent prior to October 2003.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The appellant's petition to find clear and unmistakable error 
(CUE) in a March 2004 rating decision, which assigned less 
than a schedular total (100 percent) evaluation for bilateral 
hearing loss prior to October 28, 2003, is denied.  

Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


